                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


DOUGLAS DENDINGER                                                             CIVIL ACTION

VERSUS                                                                        NO. 18-4168

COVIDIEN LP, ET AL.                                                           SECTION "L" (5)


                                     ORDER AND REASONS

       Before the Court is a motion to dismiss for failure to state a claim filed by W.L. Gore &

Associates, Inc. (“Gore”). R. Doc. 34. Plaintiff originally brought this products liability action

against Gore, Covidien LP, Medtronic, Inc., C.R. Bard, Inc., and Davol, Inc. After Gore’s motion

was filed, Plaintiff filed a notice of voluntary dismissal without prejudice as to Gore, C.R. Bard,

Inc., and Davol, Inc., R. Doc. 42.

       Federal Rule of Civil Procedure 41(a)(1)(A)(i) allows a plaintiff to voluntarily dismiss an

action, without prejudice, by filing a notice of dismissal at any time before service by the defendant

of an answer or motion for summary judgment. “[O]nly an answer or a motion for summary

judgment will suffice to preclude a plaintiff from dismissing under Rule 41(a)(1)(A)(i)” and “[a]n

argument that a filing short of an answer or a motion for summary judgment joins the merits of the

case, has consumed significant resources or effort, or is sufficiently equivalent to a motion for

summary judgment, will not be heard.” In re Amerijet Int’l, Inc., 785 F.3d 967, 974 (5th Cir. 2015)

(per curiam). A voluntary dismissal may include fewer than all defendants, and the notice of

dismissal is self-effectuating – no order or action of the district court is required. Id.; Plains

Growers By & Through Florists’ Mut. Ins. Co. v. Ickes-Braun Glasshouses, Inc., 474 F.2d 250,

253 (5th Cir. 1973).
       Plaintiff’s notice of voluntary dismissal as to Gore, C.R. Bard, Inc., and Davol, Inc. was

filed before service by Defendants of either an answer or a motion for summary judgment.

Accordingly, Gore’s motion to dismiss for failure to state a claim, R. Doc. 34, is hereby DENIED

AS MOOT.



       New Orleans, Louisiana, this 24th day of October, 2018.




                                                       _________________________________
                                                        UNITED STATES DISTRICT JUDGE
